DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 8/5/2021. Claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2013/0198313, to Hayton et al. (“Hayton”), which is applicant-cited.
U.S. Patent Application Publication No. 2014/0347981, to Rangne et al. (“Rangne”), which is applicant-cited.
U.S. Patent Application Publication No. 2013/0265876, to Song et al. (“Song”), which is newly cited and applied in this Action.
U.S. Patent Application Publication No. 2021/0051116, to Kim et al. (“Kim”), which is newly cited and applied in this Action.
U.S. Patent Application Publication No. 2014/0006478, to Eguchi et al. (“Eguchi”), which is newly cited and applied in this Action.
U.S. Patent Application Publication No. 2020/0044880, to Sankaran et al. (“Sankaran”), which is newly cited and applied in this Action.
U.S. Patent Application Publication No. 2013/0322847, to Anderson et al. (“Anderson”), which is newly cited and applied in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 112(b) – Claims 5, 6, 18, and 19 are indefinite.
35 U.S.C. § 103:
Claims 1-3, 5, 7, 9, 10, 12, 16-18, and 20 are obvious over Hayton in view of Rangne.
Claim 4 is obvious over Hayton in view of Rangne and in further view of Song.
Claims 6, 13, and 19 are obvious over Hayton in view of Rangne and in further view of Kim.
Claim 8 is obvious over Hayton in view of Rangne and in further view of Eguchi.
Claim 11 is obvious over Hayton in view of Rangne and in further view of Sankaran.
Claim 14 is obvious over Hayton in view of Rangne and in further view of Anderson.
Claim 15 is obvious over Hayton in view of Rangne in view of Anderson and in further view of Kim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 11/9/2021 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 18, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 18 recite receiving “from a second receiving device” and “from a second receiving network device”. The term “second” creates confusion because there is not previously recited in either claim or any parent claim “a first receiving device” or “a first receiving network device”. Thus, the term “second” creates ambiguity because it is unclear if there is a first device or not. As a result, the claims are indefinite.

Claims 6 and 19 are also rejected under section 112(b) for being indefinite due to their respective dependencies from claims 5 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 9, 10, 12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayton (U.S. 2013/0198313) in view of Rangne (U.S. 2014/0347981), both of which are in the same field of receiving and processing data packets over a network as the claimed invention.

Regarding claim 1, Hayton teaches:
A method for processing data packets … (Hayton, Fig. 2, ¶¶ 20-21), the method comprising: 
receiving, from a source device, a portion of … data packets (Hayton, Fig. 2, step 224, ¶ 28, the resource is a portion of a data packets, e.g., HTML files, etc., see ¶¶ 2, 13, received from an origin server);
comparing, at a network device, a sequence identifier obtained from a received data packet of the … data packets to [a memory] comprising sequence identifiers of data packets received at the network device (Hayton, Fig. 2, step 228, ¶¶ 28-29, the received resource has an ETag, which is a type of sequence identifier, see ¶ 5, and is compared with an ETag stored for the resource in the proxy server (i.e., the network device), and the proxy server stores multiple ETags for multiple resources in a memory, which keeps track of the ETags, see ¶¶ 5, 17); and
forwarding, prior to storing the received data packet in a [memory] maintained by the network device and based on the sequence identifier of the received data packet missing from the storage array, the received data packet to a computing device (Hayton, Fig. 2, step 234, ¶ 29, when the ETags do not match, which means the received resource (data packet) is missing/not the same, the resource is forwarded to the client device (i.e., a computing device), which is prior to caching the resource in step 236, such as in cache 118 as shown in Fig. 1, ¶ 17).

Hayton does not teach that the network resource (data packet) is part of “a content stream comprising an ordered sequence of data packets” with the ordered sequence identified by respective sequence identifiers, the memory storing the compared sequence identifiers is “a storage array,” and the memory storing the received data packet is a “buffer,” as recited in the claim. Rangne remedies this and teaches that a network device N0, N1, such as the one in Hayton, may receive a stream of sequenced packets, (i.e., “a content stream comprising an ordered sequence of data packets,” as recited in the claim) and store them in an buffer 120 having a circular array in which identifiers, e.g., packet sequence numbers, are stored, and that packets may be stored in a buffer of the network device. See Rangne, Figs. 1, 2, ¶¶ 3, 31-33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hayton to stream content (packets) with sequence identifiers, store those identifiers in an array, and store the packets in a buffer, as in Rangne, as a way to provide redundancy and data protection at an intermediate node in case of failure. See Rangne, ¶¶ 2, 3.

Regarding claim 2, which depends from claim 1, Hayton does not teach the claimed “discarding.” However, Rangne remedies this, and in addition to the mappings from the rejection of claim 1 above, Rangne further teaches “discarding, based on a sequence identifier of a second received data packet of the sequence of data packets included in the storage array, the second received data packet,” as recited in the claim. Rangne, ¶¶ 9, 12, 33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayton to discard packets that are already stored in a memory, as in Rangne, to not waste resources storing multiple copies of a packet since only one copy is needed to reconstruct a data stream to which the packet belongs. See Rangne, ¶ 9.

Regarding claim 3, which depends from claim 1, Hayton further teaches “storing the received data packet in the [memory] maintained by the network device after forwarding the received data packet to the computing device,” as recited in claim 3. Hayton, Fig. 2, step 234, ¶ 29, when the ETags do not match, which means the received resource (data packet) is missing/not the same, the resource is forwarded to the client device (i.e., a computing device), which is prior to caching the resource in step 236, such as in cache 118 as shown in Fig. 1, which is considered a buffer, see ¶ 17. Hayton does not explicitly teach that the memory that stores the data packet is a “buffer,” as recited in the claim. Rangne remedies this and teaches, in addition to the mappings from the rejection of claim 1 above, a network node can store a data packet in a “buffer.” Rangne, ¶ 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayton to discard packets that are already stored in a memory, as in Rangne, to not waste resources storing multiple copies of a packet since only one copy is needed to reconstruct a data stream to which the packet belongs. See Rangne, ¶ 9.

Regarding claim 5, which depends from claim 1, “receiving, at the network device and from a second receiving device, a request for the content,” (Hayton, Fig. 2, step 202, any one of the client computing devices 106, 108, 110 can request the content, which would include a second computing device, see also Fig. 1, ¶¶ 12, 21), “and transmitting, to the second receiving device, a portion of the [memory], the portion comprising a plurality of data packets,” (Hayton, ¶ 29, the intermediate device sends the cached data to the client), as recited in the claim.
As noted above in the rejection of claim 1, Hayton does not explicitly teach that the content is a “content stream,” the memory is a “buffer,” or that the transmitted packets are “of the ordered sequence of data packets,” as recited in the claim. Even so, Rangne remedies this and teaches, in addition to the mappings from the rejection of claim 1 above, that a client can request a “content stream,” which is an “ordered sequence of data packets” transmitted to the client from a buffer. See Rangne, Figs. 1, 2, ¶¶ 3, 31-33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hayton to stream content (packets) with sequence identifiers, store those identifiers in an array, and store the packets in a buffer, as in Rangne, as a way to provide redundancy and data protection at an intermediate node in case of failure. See Rangne, ¶¶ 2, 3.

Regarding claim 7, which depends from claim 1, Hayton further teaches “receiving, from a second source device, a second portion of the content,” (Hayton, ¶ 13, where the origin server 102 is “clustered computers” such that any portion of the content stream may come from these “computers”), and “if a sequence identifier associated with a data packet of the second portion of the content … is missing from the [memory], forwarding the data packet of the second portion to the computing device prior to storing the data packet of the second portion in the [memory],” (Hayton, Fig. 2, step 234, ¶ 29, when the ETags do not match, which means the received resource (data packet) is missing/not the same, the resource is forwarded to the client device (i.e., a computing device), which is prior to caching the resource in step 236, such as in cache 118 as shown in Fig. 1, which is considered a buffer, see ¶ 17), as recited in the claim.
As noted above in the rejection of claim 1, Hayton does not explicitly teach that the content is a “content stream,” the memory array is a “buffer,” or that the memory for storing the data packet is a “buffer,” as recited in the claim. Even so, Rangne remedies this and teaches, in addition to the mappings from the rejection of claim 1 above, that a client can request a “content stream,” transmitted to the client from a buffer in which they’re stored, and other data, such as identifiers, can be stored in an array buffer. See Rangne, Figs. 1, 2, ¶¶ 3, 31-33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hayton to stream content (packets) with sequence identifiers, store those identifiers in an array, and store the packets in a buffer, as in Rangne, as a way to provide redundancy and data protection at an intermediate node in case of failure. See Rangne, ¶¶ 2, 3.

Regarding claim 9, Hayton teaches:
A data network (Hayton, Fig. 1 shows data processing system 100, which is a network, ¶¶ 11-19) comprising: 
a source device comprising a [memory] storing … data packets … (Hayton, Fig. 1, origin server 102 is a source device that stores resources 104 (i.e., data packets) in a memory, see ¶¶ 2, 3, 13); 
a first network device (Hayton, Fig. 1, proxy server 116, ¶ 16) to:
receive a data packet of the … data packets … from the source device (Hayton, Fig. 3, step 202, ¶¶ 20-21); and 
forward, prior to storing the received data packet in a [memory] maintained by the first network device, the received data packet to a first receiving device (Hayton, Fig. 3, step 234, ¶ 29, when the ETags do not match, which means the received resource (data packet) is missing/not the same, the resource is forwarded to the client device (e.g., a first computing/receiving device 106), which is prior to caching the resource in step 236, such as in cache 118 as shown in Fig. 1, ¶ 17); and 
a second network device (Hayton, Fig. 1, cell tower proxy server 117, ¶ 17) receiving the [data packets] from the first network device and transmitting the [data packets] to a second receiving device (Hayton, ¶ 17, the proxy server 117 forwards data packets to the computer devices 106, 108, 110, where any one of 108 or 110 is a second receiving device).

Hayton does not explicitly teach that the memory for storing packets is a “buffer” and that the “buffer stor[es] an ordered sequence of data packets of a content stream,” as recited in the claim. Rangne remedies this and teaches that a network device N0, N1, such as the one in Hayton, may receive a stream of sequenced packets, (i.e., “a content stream comprising an ordered sequence of data packets,” as recited in the claim) and store them in an buffer 120 having a circular array in which identifiers, e.g., packet sequence numbers, are stored, and that packets may be stored in a buffer of the network device. See Rangne, Figs. 1, 2, ¶¶ 3, 31-33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hayton to stream content (packets) with sequence identifiers, store those identifiers in an array, and store the packets in a buffer, as in Rangne, as a way to provide redundancy and data protection at an intermediate node in case of failure. See Rangne, ¶¶ 2, 3.

Regarding claim 10, which depends from claim 9, Hayton further teaches “forwarding of the received data packet to the receiving device is further based on a sequence identifier of the received data packet missing from a [memory] of data packets received at the first network device,” as recited in the claim. Hayton, Fig. 2, step 234, ¶ 29, when the ETags do not match, which means the received resource (data packet) is missing/not the same, the resource is forwarded to the client device (i.e., a computing device), which is prior to caching the resource in step 236, such as in cache 118 as shown in Fig. 1, ¶ 17. Hayton does not expressly teach that the memory storing the compared sequence identifiers is “a storage array,” as recited in the claim. Rangne remedies this and teaches that a network device N0, N1, such as the one in Hayton, may receive a stream of sequenced packets, (i.e., “a content stream comprising an ordered sequence of data packets,” as recited in the claim) and store them in an buffer 120 having a circular array in which identifiers, e.g., packet sequence numbers, are stored, and that packets may be stored in a buffer of the network device. See Rangne, Figs. 1, 2, ¶¶ 3, 31-33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hayton to stream content (packets) with sequence identifiers, store those identifiers in an array, and store the packets in a buffer, as in Rangne, as a way to provide redundancy and data protection at an intermediate node in case of failure. See Rangne, ¶¶ 2, 3.

Regarding claim 12, which depends from claim 9, Hayton further teaches “receiving, at the network device and from a second receiving device, a request for the content,” (Hayton, Fig. 2, step 202, any one of the client computing devices 106, 108, 110 can request the content, which would include a second computing device, see also Fig. 1, ¶¶ 12, 21), and “transmitting, to the second receiving device, a portion of the [memory], the portion comprising a plurality of data packets of the … data packets,” (Hayton, ¶ 29, the intermediate device sends the cached data to the client), as recited in the claim. As noted above in the rejection of claim 9, Hayton does not explicitly teach that the content is a “content stream,” the memory is a “buffer,” or that the transmitted packets are “of the ordered sequence of data packets,” as recited in the claim. Even so, Rangne remedies this and teaches, in addition to the mappings from the rejection of claim 9 above, that a client can request a “content stream,” which is an “ordered sequence of data packets” transmitted to the client from a buffer. See Rangne, Figs. 1, 2, ¶¶ 3, 31-33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hayton to stream content (packets) with sequence identifiers, store those identifiers in an array, and store the packets in a buffer, as in Rangne, as a way to provide redundancy and data protection at an intermediate node in case of failure. See Rangne, ¶¶ 2, 3.

Regarding claim 16, Hayton teaches:
A networking device (Hayton, Fig. 1, at least proxy server 116, ¶¶ 16-17) comprising: 
a communication port receiving a data packet of … data packets comprising a portion of … content … (Hayton, the proxy server 116 has at least one port in the I/O interface 312 as shown in Fig. 3 that receives data packets, see e.g., Fig. 2, step 224, ¶ 28, the resource is a portion of a data packets, e.g., HTML files, etc., see ¶¶ 2, 13, received from an origin server); 
one or more processors (Hayton, Fig. 3, the processor(s) 304, ¶¶ 31-33); and 
a non-transitory storage device including computer executable instructions that, when executed by the one or more processors (Hayton, Fig. 3, at least the memory 306, ¶¶ 31-33), cause the one or more processors to: 
compare a sequence identifier obtained from the received data packet to [a memory] of sequence identifiers associated with the content … (Hayton, Fig. 2, step 228, ¶¶ 28-29, the received resource has an ETag, which is a type of sequence identifier, see ¶ 5, and is compared with an ETag stored for the resource in the proxy server (i.e., the network device), and the proxy server stores multiple ETags for multiple resources in a memory, which keeps track of the ETags, see ¶¶ 5, 17); and
forward, prior to storing in a [memory] and based on the sequence identifier of the received data packet missing from the [memory], the received data packet to a receiving network device (Hayton, Fig. 2, step 234, ¶ 29, when the ETags do not match, which means the received resource (data packet) is missing/not the same, the resource is forwarded to the client device (i.e., a computing device), which is prior to caching the resource in step 236, such as in cache 118 as shown in Fig. 1, ¶ 17).

Hayton does not teach that the network resource (data packet) is part of “a content stream comprising an ordered sequence of data packets” with the ordered sequence identified by respective sequence identifiers, the memory storing the compared sequence identifiers is “a storage array,” and the memory storing the received data packet is a “buffer,” as recited in the claim. Rangne remedies this and teaches that a network device N0, N1, such as the one in Hayton, may receive a stream of sequenced packets, (i.e., “a content stream comprising an ordered sequence of data packets,” as recited in the claim) and store them in an buffer 120 having a circular array in which identifiers, e.g., packet sequence numbers, are stored, and that packets may be stored in a buffer of the network device. See Rangne, Figs. 1, 2, ¶¶ 3, 31-33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hayton to stream content (packets) with sequence identifiers, store those identifiers in an array, and store the packets in a buffer, as in Rangne, as a way to provide redundancy and data protection at an intermediate node in case of failure. See Rangne, ¶¶ 2, 3.

Regarding claim 17, which depends from claim 16, Hayton further teaches “the computer executable instructions, when executed by the one or more processors, further cause the one or more processors to: store the received data packet in the [memory] after forwarding the received data packet to the receiving network device,” as recited in the claim. Hayton, Fig. 2, step 234, ¶ 29, when the ETags do not match, which means the received resource (data packet) is missing/not the same, the resource is forwarded to the client device (i.e., a computing device), which is prior to caching the resource in step 236, such as in cache 118 as shown in Fig. 1, which is considered a buffer, see ¶ 17. Hayton does not explicitly teach that the memory that stores the data packet is a “buffer,” as recited in the claim. Rangne remedies this and teaches, in addition to the mappings from the rejection of claim 16 above, a network node can store a data packet in a “buffer.” Rangne, ¶ 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayton to discard packets that are already stored in a memory, as in Rangne, to not waste resources storing multiple copies of a packet since only one copy is needed to reconstruct a data stream to which the packet belongs. See Rangne, ¶ 9.

Regarding claim 18, which depends from claim 16, Hayton further teaches “the computer executable instructions, when executed by the one or more processors, further cause the one or more processors to: receive, from a second receiving network device, a request for the content … (Hayton, Fig. 2, step 202, any one of the client computing devices 106, 108, 110 can request the content, which would include a second computing device, see also Fig. 1, ¶¶ 12, 21); and transmit, to the second receiving network device, a portion of the [memory], the portion comprising a plurality of data packets of the … data packets,” (Hayton, ¶ 29, the intermediate device sends the cached data to the client), as recited in the claim.
As noted above in the rejection of claim 16, Hayton does not explicitly teach that the content is a “content stream,” the memory is a “buffer,” or that the transmitted packets are “of the ordered sequence of data packets,” as recited in the claim. Even so, Rangne remedies this and teaches, in addition to the mappings from the rejection of claim 16 above, that a client can request a “content stream,” which is an “ordered sequence of data packets” transmitted to the client from a buffer. See Rangne, Figs. 1, 2, ¶¶ 3, 31-33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hayton to stream content (packets) with sequence identifiers, store those identifiers in an array, and store the packets in a buffer, as in Rangne, as a way to provide redundancy and data protection at an intermediate node in case of failure. See Rangne, ¶¶ 2, 3.

Regarding claim 20, which depends from claim 16, Hayton further teaches the network device further comprises “a network interface device of a backbone network, the content … received at the backbone network via a public network,” as recited in the claim. Hayton, Figs. 1, 3, the I/O interfaces 312 include an interface to a backbone network, such as to the origin server 102, which is part of a public network since it is a “web server” accessible by the public, see ¶¶ 12-15, 36.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayton (U.S. 2013/0198313) in view of Rangne (U.S. 2014/0347981) as applied to claim 3 above, and further in view of Song (U.S. 2013/0265876), all of which are in the same field of controlling packet flow in a network as the claimed invention.

Regarding claim 4, neither Hayton nor Rangne teach the additionally recited limitations. Song remedies this and teaches “storing the received data packet comprises: identifying, based on the sequence identifier of the received data packet, a location within the order of the sequence of data packets; and inserting, based on the identified location, the received data packet in the buffer,” as recited in the claim. Song, ¶ 57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayton and Rangne to identify an identifier of a packet and insert the packet in a buffer, as in Song, to allow packets to reordered and read in the correct order. See Song, ¶ 47.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayton (U.S. 2013/0198313) in view of Rangne (U.S. 2014/0347981) as applied to claims 5, 12, and 18, respectively above, and further in view of Kim (U.S. 2021/0051116), all of which are in the same field of controlling packet flow in a network as the claimed invention.

Regarding claims 6, 13, and 19, which depend from claims 5, 12, and 18, respectively, neither Hayton nor Rangne teach the additionally recited limitations. Kim remedies this and teaches “a size of the portion of the buffer is based on a bandwidth of a connection between the network device and the second receiving device,” as recited in claim 6 and similarly in claims 13 and 19. Kim, ¶ 82. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayton and Rangne to transmit based on a bandwidth of a connection, as in Kim, to only transmit packets based on a given allocation and not overwhelm resources. See id.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayton (U.S. 2013/0198313) in view of Rangne (U.S. 2014/0347981) as applied to claim 7 above, and further in view of Eguchi (U.S. 2014/0006478), all of which are in the same field of controlling packet flow in a network as the claimed invention.

Regarding claim 8, neither Hayton nor Rangne teach the additionally recited limitations. Eguchi remedies this and teaches “the sequence identifier of the data packet of the second portion is less than the sequence identifier obtained from the received data packet of the ordered sequence of data packets,” as recited in the claim. Eguchi, ¶ 10, where “less than” is interpreted as smaller than. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayton and Rangne to have sequence identifiers with smaller values, as in Eguchi, because this is an inherent property of a set of sequence identifiers (i.e., some are larger or smaller than others) and the ascending or descending nature is a matter of design or packet reception, which may require reordering. And as such, allows a receiving device to order the received packets and processing them in order. See Eguchi, ¶ 3.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayton (U.S. 2013/0198313) in view of Rangne (U.S. 2014/0347981) as applied to claim 9 above, and further in view of Sankaran (U.S. 2020/0044880), all of which are in the same field of controlling packet flow in a network as the claimed invention.

Regarding claim 11, neither Hayton nor Rangne teach the additionally recited limitations. Sankaran remedies this and teaches “the first network device further transmits the content stream to a first plurality of receiving devices and the second network device transmits the content stream to a second plurality of receiving devices different than the first plurality of receiving devices,” as recited in the claim. Sankaran, Fig. 9B, ¶ 51, a first network device (e.g., router device 208) sends packets (e.g., the content stream of Hayton and Rangne) to first receiving devices 900 and a second network device (e.g., any of router devices 210, 212, 214) send the packets (e.g., the content stream of Hayton and Rangne) to the receiver device 204, where both receiving devices may comprise multiple receiving devices, see ¶¶ 30, 32. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayton and Rangne to send the content stream to multiple receives through different network devices, as in Sankaran, to provide the stream to multiple destinations. See Sankaran, ¶ 51.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hayton (U.S. 2013/0198313) in view of Rangne (U.S. 2014/0347981) as applied to claim 9 above, and further in view of Anderson (U.S. 2013/0322847), all of which are in the same field of controlling packet flow in a network as the claimed invention.

Regarding claim 14, which depends from claim 9, neither Hayton nor Rangne teach the additionally recited limitations. Anderson remedies this and teaches “the second network device further receiving a second content stream from the source device, the second content stream comprising the ordered sequence of data packets,” as recited in the claim. Anderson, ¶ 23, there may be multiple origin servers that send the content redundantly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayton and Rangne to send the same sequence of packets from multiple sources, as in Anderson, to allow the same content to be stored in multiple, distributed, locations but still provide protection against equipment failure, etc., and provide the same data. See id.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayton (U.S. 2013/0198313) in view of Rangne (U.S. 2014/0347981) and Anderson (U.S. 2013/0322847), as applied to claim 14 above, and further in view of Song (U.S. 2013/0265876), all of which are in the same field of controlling packet flow in a network as the claimed invention.

Regarding claim 15, none of Hayton, Rangne, or Anderson teach the additionally recited limitations. Song remedies this and teaches “the second network device: identifies, based on the sequence identifier of a received data packet of the second content stream, a location within the order of the sequence of data packets; and inserts, based on the identified location, the received data packet in a buffer maintained by the second network device,” as recited in the claim. Song, ¶ 57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayton, Rangne, and Anderson to identify an identifier of a packet and insert the packet in a buffer, as in Song, to allow packets to reordered and read in the correct order. See Song, ¶ 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2012/0209814, 2015/0110103 and U.S. Patent No. 9,348,880 all describe various inventions related to streaming content over a network, including buffer management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413